 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      GEORGE STEVEN WRIGHT, JR.,                        Case No. 1:18-cv-00003-JDP
 9
                         Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
             v.
11
      NANCY A. BERRYHILL,
12    Acting Commissioner of Social Security,
13                       Defendant.
14
            This matter is before the court on claimant’s request for judicial review of an unfavorable
15
     decision of the Acting Commissioner of the Social Security Administration regarding his
16
     application for a period of disability and Social Security Disability Insurance Benefits. At a
17
     hearing on April 9, 2019, the court heard argument from the parties. Having reviewed the record,
18
     administrative transcript, briefs of the parties, and applicable law, and having considered
19
     arguments made at the hearing, we find that the ALJ’s decision is supported by substantial
20
     evidence in the record and is based on proper legal standards. For the reasons stated on the record
21
     at oral argument, we deny claimant’s appeal from the administrative decision of the
22
     Commissioner of Social Security. The clerk of court is directed to enter judgment in favor of
23
     defendant Nancy A. Berryhill, the Acting Commissioner of Social Security, and against claimant
24
     George Steven Wright, Jr. The clerk of the court is directed to close this case.
25

26
27

28
                                                       1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     April 12, 2019
 4                               UNITED STATES MAGISTRATE JUDGE

 5

 6

 7
     No. 200.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
